Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 22, 2004, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was employed as a day reporting counselor. This position, in turn, required claimant to obtain and maintain a jail pass issued by the Monroe County Sheriff’s Department. Claimant’s jail pass was revoked by the jail administration after he used it to access the jail to visit an inmate for personal reasons. Thereafter, the Sheriffs Department refused to reissue claimant another jail pass. Because the jail pass was required as a condition of his employment, claimant was discharged. Under these circumstances, substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause inasmuch as he could no longer fulfill the employment requirements without the jail pass (see Matter of Geer [Town of Greece — Commissioner of Labor], 255 AD2d 676 [1998]; Matter of Lenoir [Hartnett], 176 AD2d 428 [1991]).
*754Mercure, J.E, Crew III, Mugglin, Rose and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.